DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Amendment
	The amendment filed on 2/14/2022 has been entered.  Claims 1-6 are pending in the application.  

Information Disclosure Statement
The information disclosure statement filed 12/4/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature citations #1-3 fail to include publication dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
-Claim 1, lines 3-4: please correct “the proximal segment” to “the proximal core section”
-Claim 1, line 4: please correct “the distal segment” to “the distal core section”
-Claim 1, line 5: please correct “a patient’s body” to “a body of a patient”
-Claim 1, line 6: please correct “the vascular system” to “a vascular system”
-Claim 1, line 8: please correct “the distal segment” to “the distal core section”
-Claim 1, line 10: please correct “the inner coil wire” to “the inner wire coil”
-Claim 1, line 10: please correct “the distal segment” to “the distal core section”
-Claim 6, line 2: please correct “the range” to “a range” 
-Claim 6, line 3: please correct “the range” to “a range”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 8,956,310 B2) in view of Crank (US 2005/0049523 A1).
Regarding claim 1, Miyata discloses a guidewire (guidewire 1, see Figs. 1-2), comprising:
	an elongated core member (core shaft 2) having a proximal core section (section of core shaft 2 at grip 21), a distal core section (small diameter portion 25), and a tapered segment (tapered section of core shaft 2 between grip 21 and small diameter portion 25) tapering from a larger diameter (diameter of core shaft 2 at grip 21) to a smaller diameter (diameter of core shaft 2 at small diameter portion 25) moving from the proximal segment (section of core shaft 2 at grip 21) toward the distal segment (small diameter portion 25) (see col. 3 lines 20-29), and the elongated core member (core shaft 2) having a proximal end (end of core shaft 2 at grip 21) configured to remain outside a patient’s body (grip 21 is a grip for manipulation by the user, meaning it remains outside the patient’s body – see col. 3 lines 20-29) and a distal end (end of core shaft 2 attached to brazed end portion 41) configured to be advanced into the vascular system of the patient (see col. 1 lines 6-9);
	an inner wire coil (hollow stranded-wire coil 5) having a distal end (distal end portion 52) and a proximal end (proximal end 53) and being disposed over, but not touching, the distal segment (small diameter portion 25) of the elongated core member (core shaft 2) (see Fig. 2, core shaft 2 and hollow stranded-wire coil 5 are attached at soldered portion 8 and brazed end portion 41 and thus hollow stranded-wire coil 5 is not directly touching the small diameter portion 25 – see col. 4 lines 16-20 and lines 29-32); 
an outer wire coil (outer flexible tube 4) having a distal end (distal end of outer flexible tube 4) and a proximal end (proximal end 42) and being disposed over, but not touching, the inner wire coil (hollow stranded-wire coil 5) and the distal segment (small diameter portion 25) of the elongated core member (core shaft 2) (see Fig. 2, core shaft 2, hollow stranded-wire coil 5, and outer flexible tube 4 are attached at soldered portions 8-9 and brazed end portion 41 and thus the outer flexible tube 4 is not directly touching the hollow stranded-wire coil 5 or the small diameter portion 25 – see col. 4 lines 16-24 and lines 29-32); 
the distal end (distal end portion 52) of the inner wire coil (hollow stranded-wire coil 5) being permanently attached at the distal end (end of core shaft 2 attached to brazed end portion 41) of the elongated core member (core shaft 2) (see col. 3 lines 35-38 and col. 4 lines 29-32);
the proximal end (proximal end 53) of the inner wire coil (hollow stranded-wire coil 5) being permanently attached to the elongated core member (core shaft 2) (see col. 4 lines 32-34).
However, Miyata fails to explicitly state that the inner wire coil has an I-beam cross sectional shape.
Crank teaches a guidewire (elongate medical device 100 is a guidewire – see par. [0039], Fig. 1) wherein the wire coil (coil 110) has an I-beam cross-sectional shape (see par. [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wire coil of the guidewire of Miyata to have an I-beam cross-sectional shape as taught by Crank in order to achieve a desired flexibility of the guidewire (see Crank par. [0037]).

Regarding claim 2, modified Miyata teaches the guidewire of claim 1 substantially as claimed.  Miyata further teaches wherein a first solder joint (solder joint shown at proximal end 53) permanently attaches the proximal end (proximal end 53) of the inner wire coil (hollow stranded-wire coil 5) to the elongated core member (core shaft 2) (see col. 4 lines 14-34).

Regarding claim 4, modified Miyata teaches the guidewire of claim 1 substantially as claimed.  Miyata further teaches wherein the inner wire coil (hollow stranded-wire coil 5) is formed from a multifilar coil of wire (see col. 4 lines 54-56).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 8,956,310 B2) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Sharrow (US 2007/0083132 A1).
Regarding claim 5, modified Miyata teaches the guidewire of claim 1 substantially as claimed.  However, modified Miyata fails to explicitly state wherein the inner wire coil is formed from a radiopaque material taken from the group of radiopaque materials including platinum, palladium, iridium, tungsten, tantalum, rhenium and gold.
Sharrow teaches a guidewire (guidewire 200, see Fig. 2) wherein the inner wire coil (inner coil 220) is formed from a radiopaque material such as gold, platinum, palladium, tungsten alloy, and tantalum (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner wire coil of modified Miyata to be a radiopaque material as taught by Sharrow in order to aid the user of the guidewire in determining its location during a medical procedure (see Sharrow par. [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 8,956,310 B2) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Roseke (What is Torsion Constant?, December 5, 2013, Project Engineer).
Regarding claim 6, modified Miyata teaches the guidewire of claim 1 substantially as claimed.  However, modified Miyata fails to explicitly state wherein the I-beam has a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees.
Roseke teaches the following equation for an angle of twist:

    PNG
    media_image1.png
    194
    236
    media_image1.png
    Greyscale

Torsional stiffness, τ, is known to be equal to applied torque, T, divided by the angle of twist, θ.  The above equation can be manipulated to solve for torsional stiffness, τ, such that:
                
                    τ
                    =
                    
                        
                            T
                        
                        
                            θ
                        
                    
                    =
                    
                        
                            J
                            ×
                            G
                        
                        
                            L
                        
                    
                
            
Known parameters can be inserted into the above equation to solve for the torsional stiffness, yielding a predictable result.  These parameters can be altered to achieve a desired torsional stiffness.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the I-beam of modified Miyata to have a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1).
Regarding claim 1, Koike discloses a guidewire (guidewire 10, see Fig. 1), comprising: 
an elongated core member (shaft 20) having a proximal core section (greater-diameter portion 20c), a distal core section (smaller-diameter portion 20a), and a tapered segment (tapered portion 20b) tapering from a larger diameter to a smaller diameter moving from the proximal segment (greater-diameter portion 20c) toward the distal segment (smaller-diameter portion 20a) (see Fig. 1, par. [0036]), and the elongated core member (shaft 20) having a proximal end (proximal end of shaft 20, not shown) configured to remain outside a patient’s body (see par. [0034]) and a distal end (distal end of shaft 20 shown at distal joining member 41) configured to be advanced into the vascular system of the patient (see par. [0035]);
an inner wire coil (first inner coil 52) having a distal end (distal end of first inner coil 52 shown at distal joining member 41) and a proximal end (proximal end of first inner coil 52 shown at first joining member 45) and being disposed over, but not touching, the distal segment (smaller-diameter portion 20a) of the elongated core member (shaft 20) (see Fig. 1, shaft 20 and first inner coil 52 are attached at first joining member 45 and distal joining member 41 and thus the first inner coil 52 is not directly touching the smaller-diameter portion 20a – par. [0040] and [0044]); 
an outer wire coil (outer coil 30) having a distal end (distal end of outer coil 30 shown at distal joining member 41) and a proximal end (proximal end of outer coil 30 shown at proximal joining member 42) and being disposed over, but not touching, the inner wire coil (first inner coil 52) and the distal segment (smaller-diameter portion 20a) of the elongated core member (shaft 20) (see Fig. 1, shaft 20, first inner coil 52, and outer coil 30 are attached at joining members 41-43 and 45 and thus the outer coil 30 is not directly touching the first inner coil 52 or the smaller-diameter portion 20a – see par. [0040] and [0044]);
the distal end (distal end of first inner coil 52 shown at distal joining member 41) of the inner wire coil (first inner coil 52) being permanently attached at the distal end (distal end of shaft 20 shown at distal joining member 41) of the elongated core member (shaft 20) (see par. [0044]);
the proximal end (proximal end of first inner coil 52 shown at first joining member 45) of the inner wire coil (first inner coil 52) being permanently attached to the elongated core member (shaft 20) (see par. [0044]).
However, Koike fails to explicitly state that the inner wire coil has an I-beam cross sectional shape.
Crank teaches a guidewire (elongate medical device 100 is a guidewire – see par. [0039], Fig. 1) wherein the wire coil (coil 110) has an I-beam cross-sectional shape (see par. [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wire coil of the guidewire of Koike to have an I-beam cross-sectional shape as taught by Crank in order to achieve a desired flexibility of the guidewire (see Crank par. [0037]).

Regarding claim 2, modified Koike teaches the guidewire of claim 1 substantially as claimed.  Koike further teaches wherein a first solder joint (first joining member 45) permanently attaches the proximal end (proximal end of first inner coil 52 shown at first joining member 45) of the inner wire coil (first inner coil 52) to the elongated core member (shaft 20) (see par. [0041] and [0044]).

Regarding claim 3, modified Koike teaches the guidewire of claim 1 substantially as claimed.  Koike further teaches wherein the inner wire coil (first inner coil 52) is formed from a single strand of wire (elemental wire 52a) (see par. [0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Sharrow (US 2007/0083132 A1).
Regarding claim 5, modified Koike teaches the guidewire of claim 1 substantially as claimed.  However, modified Koike fails to explicitly state wherein the inner wire coil is formed from a radiopaque material taken from the group of radiopaque materials including platinum, palladium, iridium, tungsten, tantalum, rhenium and gold.
Sharrow teaches a guidewire (guidewire 200, see Fig. 2) wherein the inner wire coil (inner coil 220) is formed from a radiopaque material such as gold, platinum, palladium, tungsten alloy, and tantalum (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner wire coil of modified Koike to be a radiopaque material as taught by Sharrow in order to aid the user of the guidewire in determining its location during a medical procedure (see Sharrow par. [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Roseke (What is Torsion Constant?, December 5, 2013, Project Engineer).
Regarding claim 6, modified Koike teaches the guidewire of claim 1 substantially as claimed.  However, modified Koike fails to explicitly state wherein the I-beam has a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees.
Roseke teaches the following equation for an angle of twist:

    PNG
    media_image1.png
    194
    236
    media_image1.png
    Greyscale

Torsional stiffness, τ, is known to be equal to applied torque, T, divided by the angle of twist, θ.  The above equation can be manipulated to solve for torsional stiffness, τ, such that:
                
                    τ
                    =
                    
                        
                            T
                        
                        
                            θ
                        
                    
                    =
                    
                        
                            J
                            ×
                            G
                        
                        
                            L
                        
                    
                
            
Known parameters can be inserted into the above equation to solve for the torsional stiffness, yielding a predictable result.  These parameters can be altered to achieve a desired torsional stiffness.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the I-beam of modified Koike to have a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783